Citation Nr: 1620111	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  14-28 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to a compensable rating for hearing loss from January 2, 2015 to October 6, 2015.

2. Entitlement to a rating in excess of 20 percent for hearing loss from October 6, 2015 forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1954 to July 1975 and November 1977 to January 1978.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The January 2, 2015 hearing evaluation showed audiometric thresholds worse than those recorded on prior examinations.

2. The evidence does not show puretone threshold and Maryland CNC test results warranting a rating in excess of 20 percent for hearing loss.


CONCLUSIONS OF LAW

1. The increase in hearing loss was factually ascertainable on January 2, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.400(o), 4.1, 4.3, 4.7, 4.85-4.86, Diagnostic Code (DC) 6100 (2015).

2. The criteria for a rating in excess of 20 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85-4.86, Diagnostic Code (DC) 6100 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In June 2013, prior to adjudication of his claims, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. The letter explained how ratings and effective dates would be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, available medical records have been obtained and considered.  In a November 2012 release, the Veteran identified treatment with Dr. J in 2008 and 2009 and with Dr. W from 1978 to present.  In June and July 2013, VA sent two requests to those providers asking for records.  The providers did not respond.  In July 2013, VA also sent a letter to the Veteran informing him that the private providers had not supplied records and allowing him an opportunity to submit those records.  VA satisfied its duty to assist the Veteran by making multiple requests for private records and informing the Veteran that the records had not been obtained.  See 38 C.F.R. § 3.159(c).  

In compliance with remand directives, VA provided a new examination for hearing loss in October 2015.  Additional remand is not necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  There is no indication or assertion that the examination was inadequate.  To the contrary, it addressed the appropriate rating criteria and recorded detail on symptoms.  The Board has carefully reviewed the record and determines there is no additional development needed for adjudication.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings. Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

Disability ratings for hearing loss are assigned based on the results of controlled speech discrimination tests combined with the results of puretone audiometry tests.  See 38 C.F.R. §§ 4.85-4.87.  An examination for VA rating purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test, specifically, the Maryland CNC test, and a puretone audiometry test.  38 C.F.R. § 4.85(a).  Further, disability ratings for hearing impairment are assigned through a structured formula, i.e., a mechanical application of the rating schedule to numeric designations that are assigned after audiometric evaluations have been rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The rating criteria for hearing loss provide tables for combining the level of loss in the ears.  Table VI is used to determine a Roman numeral designation for each ear based on a combination of the speech discrimination percentage and the average puretone threshold, or the sum of thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  Table VIA designates a Roman numeral based on the average puretone thresholds only.  Table VI is typically used, but Table VIA may be used for exceptional patterns of hearing loss.  After a Roman numeral designation has been assigned for each ear, Table VII is used to determine the compensation rate by combining such designations for impairment in both ears.  38 C.F.R. §§ 4.85, 4.86.

Based on the evidence, the Board finds that the 20 percent rating for hearing loss is appropriate for the entire period on appeal but the criteria for a rating in excess of 20 percent have not been met.  See 38 C.F.R. § 4.85, DC 6100.

The RO granted a 20 percent rating for hearing loss based on an October 2015 VA examination.  The first record of decreased hearing was on January 2, 2015.  A January 2, 2015 audiometric chart of the Veteran's hearing prompted the need for a new examination and showed a decrease in puretone thresholds from prior examinations.  This chart could not be used to rate the Veteran's disability because it did not include speech discrimination percentages.  See 38 C.F.R. § 4.85(a).  However, the chart is sufficient to evidence the date of worsening.  Thus, January 2, 2015 is the appropriate date for the 20 percent rating as the first date the increased hearing loss was factually ascertainable.  See 38 C.F.R. § 3.400(o).  Staged ratings are not appropriate for the period on appeal.  See Hart, 21 Vet. App. at 509-10.    

The evidence does not show hearing loss that could warrant a disability rating greater than 20 percent.  The Veteran has an exceptional pattern of hearing impairment, meaning four of the specified frequencies have a puretone threshold of 55 or greater.  See 38 C.F.R. § 4.86.  In such cases, the rating specialist may use either Table VI or Table VIA, whichever results in a higher rating.  See id.  

The October 2015 VA examination measured the level of hearing loss disability.  The right ear was recorded with a puretone threshold average of 67.5 decibels and 80 percent speech discrimination, and the left ear was recorded with a puretone threshold average of 75.0 decibels and 82 percent speech discrimination.  In Table VI, the right ear 67.5 decibel average and 80 percent speech recognition combine for a IV.  38 C.F.R. § 4.85.  The left ear 75 decibel average and 82 percent speech recognition combine for a V.  Id, Table VI.  Roman numerals V and IV combine for a 20 percent disability rating.  Id.  On Table VIA, the right ear 67.5 decibel average receives a V and the left ear 75 decibel average receives a VI designation.  Id.  Roman numerals VI and V combine for a 20 percent rating.  Id.  There are no other audiometric findings during this period that comply with VA requirements for rating hearing loss.  See 38 C.F.R. § 4.85(a).  Therefore, there is no evidence of disability warranting a rating in excess of 20 percent.  See 38 C.F.R. § 4.85.

The Board has considered the Veteran's statements that it is difficult for him to watch television with others, he needs people to repeat themselves, and he has to use hearing aids daily.  See October 2015 VA examination.  He is competent to report these symptoms, and the Board also finds him credible as the statements on this point are detailed and consistent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Nevertheless, VA's rating of hearing impairment is based on specific measurements that must be gathered by a state-licensed audiologist using specific tests, as discussed above.  The medical evidence and test results are more probative and outweigh the lay reports of the degree of disability, because they directly address the rating criteria for the Veteran's hearing loss.

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's hearing loss are fully contemplated by the schedular rating criteria.  Specifically, the rating criteria address speech discrimination and hearing threshold averages.  The Veteran's reports of increased television volume and problems in conversations are common to hearing loss and not evidence of an exceptional disability picture.  As such, referral for consideration of an extra-schedular rating is not necessary at this time.  See Thun, 22 Vet. App. at 115-16.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been attributed to a specific service-connected disability or a non-service connected condition.  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for additional disability from a combined effect of multiple conditions.


ORDER

A 20 percent rating, but no higher, for hearing loss beginning on January 2, 2015 is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


